1 Reported in 202 N.W. 729.
Plaintiff and defendant exchanged properties. Plaintiff brought this action to rescind the exchange on the ground that defendant had made false representations concerning the property conveyed to plaintiff. The court submitted the following question to a jury: "Did the defendant make false representations to the plaintiff upon which the plaintiff relied in making the exchange of properties with the defendant?" The jury answered, "no." The court incorporated the verdict in its findings and directed a judgment dismissing the action. Plaintiff appealed from an order denying a new trial.
Plaintiff contends that the verdict and the finding based thereon are not justified by the evidence. Whether defendant had made fraudulent misrepresentations was a question of fact, and has been determined in defendant's favor by the triers of fact. This court is concluded by that finding. No question of law is involved. Plaintiff also complains of two rulings of the court — one admitting, the other excluding testimony. The first was within the discretion of the court, the second was clearly correct.
Order affirmed. *Page 519